DETAILED ACTION

Allowable Subject Matter
Claim 9-11 is/are objected to as being dependent upon a rejected base claim.
Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 13-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US PG-Pub 2015/0301592.

Regarding claim 1, Miller teaches at least one processor and at least one non-transitory memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to ([0231]: non-transitory computer readable media with program): generate content lock information for a content lock ([0373]-[0374]: been able to have different type of locks reference frame), wherein the content lock information enables control of audio signal processing associated with audio signals related to one or more audio sources based on a position and/or orientation input (Fig. 25 & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location). While Miller seems to fails to explicitly teach content lock information enables control of audio signal, looking at the specification overall with paragraphs [0373]-[0375] the virtual content it is referring too is both image and audio data, as it would not make sense to have a world lock only for image data but not for the audio data since audio data has to be attach to an virtual audio object. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 13, Miller teaches at least one processor and at least one non-transitory memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor, to cause the apparatus at least to ([0231]: non-transitory computer readable media with program): receive at least one audio signal; receive information associated with at least one audio source (Fig. 38-3822 & [0155] & [0555]: receiving the sound data); receive content lock information ([0373]-[0374]: been able to have different type of locks reference frame); receive at least one position and/orientation input; and process the at least one audio signal based on the information associated with at least one audio source and content lock information, further based on the position and/or orientation input (Fig. 25 & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location). While Miller seems to fails to explicitly teach the content lock information associated with at least one audio source, looking at the specification overall with paragraphs [0373]-[0375] the virtual content it is referring too is both image and audio data, as it would not make sense to have a world lock only for image data but not for the audio data since audio data has to be attach to an virtual audio object. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 21, Miller teaches content lock information for a content lock ([0373]-[0374]: been able to have different type of locks reference frame), wherein the content lock information enables control of audio signal processing associated with audio signals related to one or more audio sources based on a position and/or orientation input (Fig. 25 & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location). While Miller seems to fails to explicitly teach content lock information enables control of audio signal, looking at the specification overall with paragraphs [0373]-[0375] the virtual content it is referring too is both image and audio data, as it would not make sense to have a world lock only for image data but not for the audio data since audio data has to be attach to an virtual audio object. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Regarding claim 22, Miller teaches receiving at least one audio signal; receiving information associated with at least one audio source (Fig. 38-3822 & [0155] & [0555]: receiving the sound data); and receiving content lock information ([0373]-[0374]: been able to have different type of locks reference frame); receiving at least one position and/orientation input; and processing the at least one audio signal based on the information associated with at least one audio source and content lock information, further based on the position and/or orientation input (Fig. 25 & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location). While Miller seems to fails to explicitly teach the content lock information associated with at least one audio source, looking at the specification overall with paragraphs [0373]-[0375] the virtual content it is referring too is both image and audio data, as it would not make sense to have a world lock only for image data but not for the audio data since audio data has to be attach to an virtual audio object. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, Miller teaches wherein the content lock information furthermore enables control of image processing of images based on the position and/or orientation input ([0373]-[0375]: been able to have different type of locks reference frame with virtual objects on AR system).

Regarding claim 3 and 15, Miller teaches wherein the generated content lock information is configured to cause the apparatus to generate at least one of: a trigger parameter caused to activate a content lock; an identifier configured to identify at least one audio source; and at least one content lock type to be applied to the at least one audio source (Fig. 25 & [0373]-[0374]: been able to have different type of locks reference frame & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location; so when you have a world lock visual and audio data to a virtual object will be lock to a location in the virtual world).

Regarding claim 4 and 16, Miller teaches wherein the at least one content lock type is at least one of: a translational lock for locking the at least one audio source translationally; a rotational lock for locking the at least one audio source rotationally; a head lock for locking the at least one audio source translationally and rotationally; a body lock for locking the at least one audio source rotationally and for not locking the at least one audio source translationally; a hard lock for locking the at least one audio source with no motion; or a soft lock for locking the at least one audio source within a range of values (Fig. 25 & [0373]-[0374]: been able to have different type of locks reference frame, like body lock or others, where it will affect translating and rotation & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location; so when you have a world lock visual and audio data to a virtual object will be lock to a location in the virtual world).

Regarding claim 5 and 17, Miller teaches wherein the trigger parameter comprises at least one of: a viewport range defined in at least one of: azimuth and elevation; a time range; or an object identifier ([0030]-[0031] & [0052]: object recognizers that identifies objects relative to known positions of the augmented reality).

Regarding claim 6, Miller teaches wherein the generated content lock information is configured to cause the apparatus to generate at least one of: an image effect to be applied to an image when the content lock is implemented; or an audio effect to be applied by the audio signal processing when the content lock is implemented (Fig. 25 & [0373]-[0374]: been able to have different type of locks reference frame & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location; so when you have a world lock visual and audio data to a virtual object will be lock to a location in the virtual world).

Regarding claim 7, Miller teaches wherein the content lock information comprises interactivity information, wherein the interactivity information comprises at least one of: a trigger identifier caused to associate the information to at least one content lock trigger; or an impact effect linked to the trigger identifier, the impact effect defining an effect to be applied by the audio signal processing associated with audio signals related to one or more audio sources based on a position and/or orientation input (Fig. 25 & [0373]-[0374]: been able to have different type of locks reference frame & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location; so when you have a world lock visual and audio data to a virtual object will be lock to a location in the virtual world which when if a sound object triggers a sound on your right it will sound as if it is coming toward your right making you look toward your right).

Regarding claim 8, Miller teaches wherein the at least one audio signalling processing effect comprises at least one of: an emphasis in gain; a de-emphasis in gain; an increase in spatial extent; or a decrease in spatial extent ([0154]: in order to make the audio appears that is coming from the right you need spatial sound rendering, which can be done by changing phase and/or gain).

Regarding claim 14, Miller teaches where the apparatus is further configured to cause: receive at least one image; and image process the at least one image based on the content lock information and the position and/or orientation input (Fig. 38 & [0373]-[0375]: been able to have different type of locks reference frame with virtual objects on AR system; on world lock the image are lock and as you move head or body image has to change to keep the world lock).

Regarding claim 18, Miller teaches wherein the apparatus based on the position and/or orientation input, is further configured to cause: determine an occurrence of trigger event defined by a trigger parameter based on the position and/or orientation input; select a lock type processing based on the determined trigger event from the content lock type; and apply the selected lock type processing to the at least one audio signal (Fig. 25 & [0373]-[0374]: been able to have different type of locks reference frame which the user can select from which will be the trigger & [0156] & [0559]: determining the head pose relative to the audio object and dynamically altering one or more parameter of the sound data based on the perceived location; so when you have a world lock visual and audio data to a virtual object will be lock to a location in the virtual world which when if a sound object triggers a sound on your right it will sound as if it is coming toward your right making you look toward your right).

	Regarding claim 19, Miller teaches wherein the at least one selected lock type comprises locking at least one of: a gain associated with the audio source; or a spatial extent associated with the audio source ([0154]: in order to make the audio appears that is coming from the right you need spatial sound rendering, which can be done by changing phase and/or gain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654